Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to applicant’s amendments and remarks filed on 02/12/2021.
Claim Status:
Pending claims : 1-20

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2A) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 19 (exemplary) recites a series of steps to generate an automated process for small insurance with optimal insurance policy quote 
[Step-2A] The claim 19 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The Examiner has identified independent CRM Claim 19 as the claim that represents the claimed invention for analysis and is similar to independent Method Claim 1 and System Claim 10.
The claim 19 recites the limitations to 
	provide customer information to a policy portal; 
	send a communication to the customer based on the customer information, wherein the communication provides access the policy portal; 
	receive unstructured policy data from the customer by way of the policy portal; and 
	generate and send an insurance policy quote to the customer, wherein the insurance policy quote is based on the unstructured policy data.  


The claimed method/system/crm instructions to control processors, simply describes series of steps for generating an automated process for small insurance with optimal policy quote. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, interface, policy portal, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, interface, policy portal to perform the steps. The processor in the steps  recited, such as to provide…send…receive…and generate and send an insurance policy quote to the customer…, at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 10, and 19.  
Furthermore, the dependent claims 2-9, 11-18 and 20 do not resolve the issues raised in the independent claims. The dependent claims 2-9, 11-18 and 20 are directed towards using payment information, calculating and providing a commission payment to a submitting agent; receiving an unstructured image/policy data by the customer; analyzing an degenerating an insurance policy  quote based on the extracted data, price, coverage level, rate etc. ...; determining based on comparison of a threshold to the customer; and not exceed policy value threshold; These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-9, 11-18 and 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   
The instant claims 1-20  are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	The independent claims 1 and  10 recite in the preamble: a method comprising:…a policy portal; a system comprising: an agent interface…, a policy portal…, an ingestion component…, and a quote component…, could encompass software – i.e., computer program - which is non-statutory subject matter. 3Computer programs claimed as 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Freedman et al (WO 01/80128  A2) in view of Kenefick et al (US 7,945,497 B2). 
	Ref claim 1, Freedman discloses a method, comprising: 
	providing customer information to a policy portal (page 3, lines 14-24; via a system and method for automatically providing insurance to customers and relates to a system for using the Internet to facilitate the insurance/all functions… page 35, lines 1-20; via any policyholder…directed to the web portal…a proffered embodiment allows policyholders automated  24-hours access to policy and other account information through the web portal…);  
policy portal (page -25, lines 1-7; via gents/Brokers could also direct prospective customers to the web portal, which offers numerous capabilities such as answers to the most frequently asked questions, rate quotes in real-time, and help in making purchasing decisions…);33
	receiving unstructured policy data from the customer by way of the policy portal (page 26, lines 18-23; via When writing policies, Agents/Brokers and/or prospective policyholders preferably complete online forms designed to collect all of the data necessary to process insurance applications. The financial management system can then automatically calculate non-binding quotes, which can be made available instantaneously to Agents/Brokers and prospective policyholders through the web portal…); and
	[[generating and sending an insurance policy quote to the customer, wherein the insurance policy quote is based on the unstructured policy.]]  99
Freedman does not explicitly disclose the step of generating and sending an insurance policy quote to the customer, wherein the insurance policy quote is based on the unstructured policy. 
However, Kenefick being in the same field of invention discloses the step of generating and sending an insurance policy quote to the customer, wherein the insurance policy quote is based on the unstructured policy(Col.7, line 21-61; fig.3; via a system for insurance request handling 300…fig. 4,lines 62-67; via logic module 302/”predictive model 402”…col.13; fig. 7; via a method 700 for handling an insurance request… …Col 14, lines 5-16; via at step 704, structured data is extracted from unstructured text       may be received via user interface… Col. 14, lines 31-38; via the 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention was made to modify the features, such as policy with unstructured policy data,  mentioned by Freedman to include the disclosures, such as structured data is extracted from unstructured text  as taught by Kenefick to facilitate generating a policy quote.
	Ref claim 2, Freedman discloses the method of claim 1, comprising: receiving a customer communication from the customer regarding a potential insurance policy quote, wherein the communication includes the unstructured policy (page -5, lines 6-24; via As established insurance face a challenge integrating new technology into their cumbersome legacy system…the inventio’s  IT system is linked to one or more web portals…provides an array of value-added benefits for policyholders, Agents/Brokers and offers a compelling internet environment for general consumers…).
	Ref claim 3, Freedman discloses the method of claim 1, comprising: receiving payment information from the customer to provide payment of the insurance policy quote; processing the payment according to the payment information; and calculating and providing a commission payment to a submitting agent (col. 9; lines 7-13; via the pricing model 402c outputs a price associated a given set of coverage parameters …).
	Ref claims 4-5, Freedman discloses in view of Kenefick the method of claim 1, but does not  disclose, comprising: receiving an unstructured image of a current policy provided by the customer as the unstructured policy data, and  wherein generating an unstructured policy image to extract data according to an optimal insurance quote recognition algorithm; and generating the insurance policy quote based on the extracted data.  
	 However, Kenefick, specifically obviously discloses, comprising: receiving an unstructured image of a current policy provided by the customer as the unstructured policy data, and  wherein generating an insurance policy quote comprises: analyzing the unstructured policy image to extract data according to an optimal insurance quote recognition algorithm; and generating the insurance policy quote based on the extracted data  (Col.7, line 21-61; fig.3; via a system for insurance request handling 300…fig. 4,lines 62-67; via logic module 302/”predictive model 402”…col.13; fig. 7; via a method 700 for handling an insurance request… …Col 14, lines 5-16; via at step 704, structured data is extracted from unstructured text       may be received via user interface… …lines 31-38; via the processing carried out at step 712, several outputs are provided/policy parameters are output for presentation to the user [implied policy quote]…Finally at step 718-premium price-output to the user [as policy quote]…)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention was made to modify the features, such as policy with unstructured policy data,  mentioned by Freedman to include the disclosures, such as structured data is extracted from unstructured text  as taught by Kenefick to facilitate generating a policy quote.

	Ref claim 6, Freedman discloses the method of claim 5, comprising: analyzing the unstructured policy image to extract the data comprising at least one of policy price, coverage level, present insurer, rate, driver license number, property information, appraisal, vehicle information, payroll information, declarations pages, or standardized forms  (page -5, lines 6-24; via As established insurance face a challenge integrating new technology into their cumbersome legacy system…the inventio’s  IT system is linked to one or more web portals…provides an array of value-added benefits for policyholders, Agents/Brokers and offers a compelling internet environment for general consumers…).
	Ref claim 7, Freedman discloses the method of claim 5, comprises: completing an insurance policy application for the customer based on the extracted data, and binding the insurance policy quote based on the insurance policy application (page 7, lines 11-16; via the web portals a highly appealing, graphically rich, user friendly online environment offering policyholders and general consumers[customers] easy access to a wide range of products, services, features/employs a unique interface than other websites [implied for unstructured policy data] …).
	Ref claim 8, Freedman discloses the method of claim 1, comprising: determining to send the communication to the customer based on a comparison of a threshold to the customer information  (col. 9; lines 7-13; via the pricing model 402c outputs a price associated a given set of coverage parameters …).
	Ref claim 9, Freedman discloses the method of claim 8, comprising: determining to send the communication to the customer when customer information includes a policy value, wherein the policy value does not exceed a maximum policy value threshold  (col. 9; lines 7-13; via the pricing model 402c outputs a price associated a given set of coverage parameters …).
Claim 10 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Claim11 is rejected as per the reasons set forth in claim 2
	Claim 12 is rejected as per the reasons set forth in claim 3
	Claim 13 is rejected as per the reasons set forth in claim 4
	Claim 14 is rejected as per the reasons set forth in claim 5
	Claim 15 is rejected as per the reasons set forth in claim 6
	Claim 16 is rejected as per the reasons set forth in claim 7
	Claim 17 is rejected as per the reasons set forth in claim 8
	Claim 18 is rejected as per the reasons set forth in claim 9

Claim 19 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Claim 20 is rejected as per the reasons set forth in claims 4-5
	
Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Diener et al (US 8,577,699 B1) discloses Quoting Insurance Premium.
Wendy Wu et al (US 8,566,131 B1) discloses Insurance Policy old
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691




/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691